STATE OFFICERS AND EMPLOYEES
The constitutional duties of the State Examiner and Inspector, effective January 8, 1979 and, without further legislative action the statutory duties of the State Examiner and Inspector are not vested in the new State Auditor and Inspector on January 8, 1979.  The Attorney General is in receipt of your request for an Opinion wherein you ask, in effect, the following question: On January 8, 1979, will the Constitutional and statutory duties of the State Examiner and Inspector vest in the new office of State Auditor and Inspector? It should be noted that public officials only have such powers as are expressly conferred upon them by Constitution or statutes or those powers which may be fairly implied from those expressly granted powers. Oklahoma Tax Commission v. Fortinberry Company, 201 Okl. 537, 207 P.2d 301 (1949). Thus, it must be determined whether the Constitutional and statutory duties of the present office of the State Examiner and Inspector have been expressly or impliedly transferred to the State Auditor and Inspector, effective January 8, 1979.  Article VI, Section 19, of the Constitution of the State of Oklahoma imposes upon the State Examiner and Inspector the duties to (1) examine the State and County Treasurer's books, accounts and cash on hand or in bank at least twice a year and to publish his report as to every such examination once a year; and (2) to prescribe a uniform system of bookkeeping which will be used by all treasurers. All of these constitutional duties of the State Examiner and Inspector were transferred to the State Auditor and Inspector effective January 8, 1979, by passage of State Question No. 510, Legislative Referendum No. 210, which was adopted by special election on July 22, 1975.  The State Examiner and Inspector has also had various statutory duties imposed upon the office over time. While an attempt was made to transfer these duties to the new office of State Auditor and Inspector in the Second Session of the 36th Legislature, no such bill expressly transferring these duties to the State Auditor and Inspector's Office was passed by the Legislature. The only provision passed by the Second Session of the 36th Legislature which dealt with the transition between these two offices was Section 4 of House Bill 1545. This bill only transferred the "personnel, funds, outstanding obligations, records, property and accouterments of the office of State Examiner and Inspector" to the State Auditor and Inspector. From this it can be seen that no express or implied transfer was made of the duties of the State Examiner and Inspector to the new office of State Auditor and Inspector.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: (1) the Constitutional duties of the State Examiner and Inspector were transferred to the new office of the State Auditor and Inspector, effective January 8, 1979; and (2) without further Legislative action the statutory duties of the State Examiner and Inspector are not vested in the new State Auditor and Inspector on January 8, 1979.  (GLENN McLOUGHLIN) (ksg)